Citation Nr: 1606646	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-02 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent prior to April 2, 2015, and a rating in excess of 70 percent since April 2, 2015, for posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating in excess of 10 percent prior to April 2, 2015, and a rating in excess of 50 percent since April 2, 2015, to include on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b), for bilateral pes planus with plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to March 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO, inter alia, continued a 10 percent disability rating for bilateral pes planus with plantar fasciitis and assigned a 50 percent disability rating for PTSD, effective September 25, 2008.  The Veteran filed a notice of disagreement (NOD) in January 2011 with respect to both issues.  The RO issued a statement of the case (SOC) with respect to the Veteran's PTSD claim in October 2012 and in February 2014 with respect to the Veteran's pes planus claim.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2012 with respect to his PTSD claim, and in April 2014 with respect to the pes planus claim.  

With regard to the Veteran's PTSD claim, the Board finds that the Veteran's claim was denied in July 2009.  Although the Veteran did not file a notice of disagreement within one year of that decision, new evidence was added to the record within one year of the July 2009 decision, specifically VA examination reports in December 2009 and June 2010, which prevented that decision from becoming final, pursuant to 38 C.F.R. § 3.156(b).  Thus, the July 2009 rating decision is properly on appeal.  

In a May 2015 rating decision, the RO increased the assigned rating for the Veteran's PTSD to 70 percent, and increased the assigned rating  for the Veteran's pes planus with plantar fasciitis to 50 percent, each effective April 2, 2015.  Hence, the Board has now characterized the Veteran's claims to reflect the staged ratings assigned, as shown on the title page.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 28 (1993).  The Board notes that while the RO considered the 50 percent rating for pes planus with plantar fasciitis to be the maximum benefit available, the Veteran's attorney raised, and the RO addressed, the possibility of an extra-schedular rating; hence, the Board has further expanded this claim to include such consideration (as reflected on the title page).  

The Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with the Veteran's claim.  A review of the documents in VBMS and Virtual VA files reveals that in January 2016, the Veteran's attorney submitted relevant medical evidence, including a questionnaire regarding bilateral pes planus/plantar fasciitis completed by the Veteran, and a private medical opinion regarding the severity of the Veteran's bilateral pes planus and plantar fasciitis, as well as an independent medical opinion by a Clinical Psychologist regarding the severity of the Veteran's PTSD without a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).

With regard to the Veteran's PTSD claim, because the Veteran's substantive appeal was received prior to February 2, 2013, a waiver of initial AOJ consideration is required for Board review.  See 38 C.F.R. § 20.1304 (2015), and § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C.A. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time or subsequent to the submission to the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Although no such waiver is of record, the Veteran is not prejudiced by the Board considering such evidence in awarding a 70 percent rating for PTSD for the period from September 5, 2008 through April 1, 2015, on the basis of the current record, and the AOJ will have an opportunity to consider this evidence in conjunction with the matter of the Veteran's entitlement to a rating in excess of 70 percent for PTSD addressed in the remand, below.  

With regard to the Veteran's claim for higher ratings for bilateral pes planus, as his substantive appeal was received after February 2, 2013, such a waiver is not required.  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165.  Nonetheless, this matter is also addressed in the remand, below, and the Veteran is not prejudiced by consideration of the evidence for the limited purpose of drafting a comprehensive remand.

The Board's decision granting a 70 percent rating for PTSD from September 25, 2008, is set forth below.  The claims for a rating in excess of 70 percent for PTSD and higher ratings for bilateral pes planus with plantar fasciitis are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ). 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  Affording the Veteran the benefit of the doubt, as of the September 25, 2008, claim for increase, the Veteran's psychiatric symptoms have included continued nightmares, intrusive thoughts, irritability, agitation, memory loss, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships; collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate) that are indicative of, at least, occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an increased rating of 70 percent for PTSD, from September 25, 2008 through April 1, 2015, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  

The Board is specifically limiting its adjudication to awarding immediate increased compensation where warranted, and deferring any adjudicative action which may be adverse to the Veteran.  For these reasons, the Board finds that all notification and development actions needed to fairly adjudicate the matte herein decided have been accomplished.

Disability evaluations are determined by the application of VA's Schedule of Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two evaluations shall be applied, a higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
Although the RO has assigned the ratings for the Veteran's PTSD under Diagnostic Code 9411, the actual criteria for evaluating psychiatric disabilities other than eating disorders is set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.  

Under the General Rating Formula, a 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairments of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).  

Psychiatric examinations frequently include assignment of a GAF score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  [Parenthetically, the Board notes that the, revised DSM-5, which among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014. See 79 Fed. Reg. 45, 093 (Aug, 4, 2014))].


Considering the pertinent evidence of record in light of the above-cited provisions, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, a rating of at least 70 percent for PTSD is warranted from September 25, 2008.  

VA treatment records dated in September 2007 document complaints unrelated to the Veteran's service-connected PTSD.  In December 2007, the Veteran presented with discomfort in his left ear.  The treatment provider at the time noted that the Veteran was not well-appearing; not alert; and not oriented to time, place, and person.  He was diagnosed with left ear acne.  Subsequent treatment records dated in January and April 2008 related to the Veteran's sleep apnea and acne show that, on examination, he was alert and oriented to time, place, and person. 

In the Veteran's September 25, 2008 claim for increase, the Veteran reported difficulty concentrating, sleep impairment, irritability, and depression.  

A June 2010 VA examination report documents the Veteran's continued nightmares in which he had conversations with his roommate who died in his sleep in the military.  The Veteran reported he frequently woke up in a cold sweat.  The Veteran reported panic attacks two to three times a week, which included heart palpitations, diaphoresis, shaking and racing thoughts.  He noted intrusive thoughts which cause him to be more forgetful and distracted.  He reported problems focusing and concentrating.  He reported on and off depression but that he has never been suicidal.  The Veteran reported being hypervigilant to his surroundings and generally isolative and withdrawn.  He noted being easily startled when people approach him from behind and by loud noises.  He reported irritability and being easily agitated.  He noted arguments and outburst at work because of this.  He reported emotional distance from people generally and having no friends, hobbies or activities.  The Veteran described his relationship with his wife as poor with the two of them sleeping in separate rooms.  The Veteran reported fatigue and poor sleep.  He stated that he had a very difficult time functioning at work and called off one to two times every two weeks as he felt overly fatigued, anxious, and like he could not function at work.  He reported that he was very tired and forgetful while at work.  He had problems with efficiency, focus, and concentration.  

On examination, the Veteran's speech was normal rate and coherent.  He was noted to be mildly withdrawn with a constricted affect.  Mood was subdued and mildly anxious.  Thought processes were goal-directed and adequately organized.  The Veteran was described as mild to moderately distracted and distractible.  No suicidal or homicidal ideation or psychotic features were noted to be present.  The examiner noted the Veteran had adequate insight and judgment with short-term and long-term memory intact.  The examiner diagnosed PTSD with a GAF score of 50 to 55.  The examiner identified psychosocial stressors as: problems consistent with work functioning, severe estrangement form wife, and no friends or social activities.  The examiner stated that the Veteran has severe social and occupational dysfunction secondary to his PTSD.  The examiner reported that he did not feel that the Veteran was at any imminent risk to himself or anyone else at this time.  

In an April 2012 statement, the Veteran reported panic attacks once a week on average or whenever something triggered it, such as a nightmare.  He reported unprovoked anger and irritability four or five times a week.  He further reported difficulty adapting to stressful situations (including work or work-like settings), and talking in his sleep four or five times a week.  He indicated that he had difficulty in establishing or maintaining work relationships, and did not have any personal relationships.  He further reported memory loss, specifically forgetting names, directions, recent events and tasks to complete.  The Veteran reported depressed mood, chronic sleep impairment and anxiety.  He further noted that he was suspicious of others around him.  

In May 2012 correspondence and in the December 2012 substantive appeal, the Veteran's representative reiterated the Veteran's symptoms and claimed that the Veteran's symptoms were more adequately contemplated by the 70 percent disability rating criteria rather than the 50 percent disability rating criteria.  

In the report of an April 2015 VA PTSD examination (via a Disability Benefits Questionnaire (DBQ)), the VA examiner described the level of impairment with regard to all mental diagnoses as causing occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he was currently married and described his relationship as a "roommate situation."  His wife reported that he was very violent in his sleep.  The Veteran described his attitude toward social interactions as apathetic.  He reported that he had taken three hundred hours of leave from his job as a result of his PTSD symptoms in the past year.  He also noted that he isolated himself at home.  The Veteran described violent nightmares in which he often awoke screaming or hitting his wife.  He noted poor attention and concentration, memory deficits, and sleep impairment.  He reported not socializing with people and limiting his social interactions significantly.  

The VA examiner noted recurrent, involuntary, and intrusive distressing memories and dreams, dissociative reactions, intense or prolonged psychological distress and marked physiological responses to traumatic events in his past.  The examiner also noted avoidance symptoms, dissociative amnesia, persistent and exaggerated negative beliefs or expectations of self and others, persistent, distorted cognitions about the cause or consequence of the traumatic event, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  The examiner further noted irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The examiner noted the following symptoms as well: depressed mood, anxiety, suspiciousness, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, impairment of short-term and long-term memory, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, and an inability to establish and maintain effective relationships.  The examiner noted that the Veteran did not appear to pose any threat or danger to self or others.  

In January 2016, the Veteran submitted an independent medical opinion by Dr. J.F., a Clinical Psychologist, from EVMS Neuropsychology program.  Dr. J.F. indicated that based on her review of the rating schedule and relevant records, the Veteran's disability rating was best characterized as 70 percent disabling because he suffers from occupational and social impairment with deficiencies in most areas consisting of work, family relations, thinking, and mood due to near continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control as evidenced by irritability; difficulty-in adapting to stressful circumstances such as work; and inability to establish and maintain effective relationships as evidenced by his relationship difficulties with his wife and lack of friends.  Dr. J.F. found that the Veteran's symptoms were more severe than those listed in the criteria for the 50 percent disability rating.  She expressed here belief that his symptomatology met the criteria for a higher rating effective June 18, 2010.  She determined the approximate date of onset based on the symptoms that the Veteran reported at the time of his VA examination.  At that time, the Veteran reported that he had experienced nightmares since 1983.  

Dr. J.F. summarized the symptoms reported by the Veteran during the June 2010 VA examination, as well as the VA examiner's opinion that the Veteran had severe social and occupational dysfunction secondary to his PTSD and the VA examiner felt that the Veteran's prognosis was fair to poor at the time.  In an addendum request, the VA examiner stated that the symptoms of increased arousal included an increased heart rate, racing thoughts, and increased anxiety, and that the duration of the Veteran's PTSD symptoms was more than one month. 

Dr. J.F. noted the Veteran's reports of experiencing nearly all of the symptoms that were mentioned in the VA examination since 1983, and that they have progressively worsened.  

Collectively, the above-described evidence reflects that, as of the September 25, 2008, date of claim, the Veteran's psychiatric symptoms have included continued nightmares, intrusive thoughts, irritability, agitation, memory loss, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships  Impairment of occupational functioning has been indicated by the Veteran missing three hundred hours of work in the past year.  Furthermore, impairment of social functioning was indicated by the Veteran's distant relationship with his wife and no other friendships or intimate relationships.  

Thus, collectively, the Veteran's symptoms are of the type, and extent, severity and/or frequency (as appropriate), that indicative of the level of impairment warranting, at least, a 70 percent rating for PTSD as of the September 25, 2008, date of claim.  38 C.F.R. § 4.3.

The Board further finds that the GAF score of 50 to 55 assigned by the June 2010 VA examiner is largely consistent with at least the level of impairment contemplated in a 70 percent rating.  Under the DSM-IV, scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging between 51 and 60 are indicative of moderate symptoms (such as flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

In reaching the above conclusions, the Board reiterates that the symptoms listed in the rating schedule among the criteria for the 70 percent rating, are essentially examples of the type and degree of symptoms indicative of the level of impairment required for each such rating, and that the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Vazquez-Claudio and Mauerhan, supra.  

The matter of the Veteran's entitlement to a rating in excess of 70 percent for PTSD is being deferred pending completion of the actions requested on remand, and AOJ consideration of all evidence added to the claims file since the last adjudication.


ORDER

A 70 percent disability rating for PTSD, from September 25, 2008 through April 1, 2015, is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.  Specifically, there appears to be pertinent records outstanding that may have a bearing on these matters.

In the December 2015 independent medical opinion, Dr. T.R.C. stated that her opinion was based solely on review of the Veteran's medical records, which included a January 9, 2009 treatment record from NNMC Bethesda Internal Medicine Clinic Notes and an April 1, 2009 VA Primary Care Clinic Note.  The Board notes that on review of the evidence, the January 9, 2009 treatment record, which was heavily relied on by Dr. T.R.C. when discussing the Veteran's symptoms at the time of treatment and assessing the overall severity of his bilateral pes planus with plantar fasciitis, has not been associated with the Veteran's paper claims file or any electronic file.  Likewise, the April 1, 2009 VA treatment record also appears to be outstanding.  

The record also reflects that the Veteran has received treatment at the VA Medical Center (VAMC) in Washington, DC, and as records from that facility dated up to November 2014 are of record, more recent records likely exist.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the above-noted facilities all records of VA evaluation and/or treatment of the Veteran-to include records dated on  January 9, 2009 and April 1, 2009, and since November 2014-following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.   

Also, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the matters remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.   

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging any further examination(s) or obtaining any further medical opinion(s))  prior to adjudicating the claims for increased ratings remaining on appeal.   

In adjudicating each claim, the AOJ should consider all evidence added to the claims file since the last adjudication.  Also, adjudication of each claim should include consideration of whether any, or any continued, staged rating of the disability, pursuant to Hart (cited above), is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Walter Reed National Military Medical Center (formerly known as the National Naval Medical Center (NNMCO)), and the VAMC in Washington, D.C., all outstanding, pertinent records of evaluation and/or treatment of the Veteran for his bilateral pes planus with plantar fasciitis-to include records dated on January 9, 2009 and April 1, 2009, and since November 2014.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.   After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging any further examination(s) or obtaining any further medical opinion(s)), readjudicate the claims for higher ratings for bilateral pes planus, and for a rating in excess of 70 percent for PTSD.

Adjudicate each claim in light of all pertinent evidence (to include all evidence added to the claims file since the last adjudication) and all legal authority (to include, for each disability, continued consideration of whether any, or any further, staged rating of the disability, pursuant to Hart (cited above), is appropriate).

6.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).   

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


